Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 13 May 1791
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia, May 13th. 1791.

Congress having thought proper, by their Act of March 3rd. 1791 to establish a Fund for a particular Purpose, which is under my Direction, I now enclose you Bills for Thirty two thousand, one hundred and seventy five current Gilders, to be credited to me in a special Account separate from all others, and which may be distinguished as that of the Fund of March 3rd: 1791. Whenever I either remit or draw on you for this Fund, I will specially name it. Colonel Humphreys, our Resident at the Court of Portugal is duly authorized to draw on this Fund, and you are desired to answer his Draughts to any amount within the Sum which shall be in your Hands for this particular Fund. He will always advise you when his Draughts are on this account. I have the Honor to be, Gentlemen, Your most obedient humble Servant,
